PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/853,370
Filing Date: 29 Mar 2013
Appellant(s): LAMPL et al.



__________________
R. Brian Drozd
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed August 18, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The two (2) grounds of rejection set forth in the Final Office Action mailed Dec. 18, 2020, [“Final Act.”] 1 from which this appeal is taken are modified—the rejection under 35 U.S.C. § 103 is withdrawn as indicated under the subheading “WITHDRAWN REJECTIONS.” 
There are no new grounds of rejection. 
After the withdrawn rejections under § 103, the single remaining ground of rejection for which this appeal is taken is:
Ground 1: Claims 1–8 and 20–25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more. Appeal. Br 11–15.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Ground 2: All claim rejections under 35 U.S.C. § 103.
(2) Claimed Subject Matter
The claimed subject matter relates to "syndication of loans” (Independent Claims 1 and 20, preamble). Appellant argues Claim 1 is representative of the claimed subject matter for its eligibility analysis under § 101. Appeal Br. 11. Examiner disagrees and analyzed Claim 20 as representative of the claimed subject matter for its eligibility analysis under § 101. Final Act. 7. This distinction is relevant under the Alice Step 2B analysis (USPTO 2019 Revised Subject Matter Eligibility Guidance [“2019 PEG”] Step 1, Prong 2 & Step 2B) when determining whether additional limitations integrate the abstract idea exception into a practical application. Claim 20 contains the additional limitation of “a server” not recited in Claim 1. For this reason, Claim 20 is illustrative of the claimed subject matter because it encompasses Claim 1 and has the additional limitation of a server not recited in Claim 1. Accordingly, Claim 20 is representative [“Rep. Claim 20”]. 
Rep. Claim 20 is reproduced below with emphasis added to identify limitations in bold indicating generic computer components and letters for clarity in describing the limitations:
20. A system comprising:

-4-Application No. 13/853,370[A] a database communicatively connected to a computing device over a network; 

[B] a server communicatively connected to the computing device over the network; 

[C] a module, when executed by a processor on the server causes the server to perform a method, the method comprising: 

[D] receiving, via a computer over a network, initial data of loans and identification of loan originators of the loans, the initial data comprising terms of the loans; 

[E] storing the initial data of the loans in a database; 

[F] receiving, via the computer over the network, subsequent data of the loans in the database, the subsequent data comprising at least one of: whether a payment was made; if made, a payment amount made for each loan; when the payment was made; whether the payment was early, on time or late; or changes to the terms of the loans; 

[G] identifying each loan in the subsequent data in association with respective loans in the stored initial data; 

 -5-Application No. 13/853,370[H] determining metrics for each of the loans comprising: (1) calculating metrics for loans owned by each respective lender comprising changing the outstanding balance of the loan due to payments, and (2) calculating metrics across the loans to provide an analysis of each specific lender, comprising aggregated prepayment speeds and loss ratios; 

[I] storing the tracked and calculated metrics in the database to allow for providing a comparison of multiple lenders and with respect to each other; 

[J] transmitting, to a second computer over a computer network, one or more of the metrics in response to a query of the database. 

(4) Response to Argument
Argument 1: Appellant argues the claims are eligible under § 101 because “they are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way.” Appeal. Br. 11–2. Specifically, the abstract idea exception is integrated into a practical application to “syndicate smaller loans through the non-conventional and non-generic combination of additional elements,” citing MPEP 2106(e), Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ2d 1, 9 (1981), and BASCOM Global Internet Servs. V. AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). Appeal Br. 12.
First, Examiner determined that Rep. Claim 20 recited a “system” and is therefore directed to an eligible statutory category of a machine. Final Act. 6–7. This is not in dispute.
"An abstract idea can generally be described at different levels of abstraction" without affecting the “patentability analysis.” Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240, 1240–41 (Fed. Cir. 2016) ("The Board's slight revision of its abstract idea analysis does not impact the patentability analysis."). Here, Examiner identified multiple abstract idea exceptions: sales activities, a particular form of commercial or legal interactions under organizing human activity; mental processes; and mathematical concepts. Final Act. 8–9. Appellant concedes this point. Appeal Br. 11–2.
Third, Examiner identified the additional elements as “a database, a computer, a network, a server containing a processor and a second computer” [“additional elements”]. Final Act. 9. Appellant does not dispute this. Appeal Br. 12. Rather, Appellant merely argues the non-conventional and non-generic combination of additional elements (which are not identified by Appellant) integrates the abstract idea exception into a practical application in some other meaningful way. Id. 
Thus, on the issue of the claims reciting an abstract idea exception and the identification of additional elements, Appellant cannot further complain. See 37 C.F.R. § 41.37(c)(1)(iv) (Arguments which Appellant could have made but did not are deemed waived.) 
Accordingly, the relevant question on appeal is whether the non-conventional and non-generic combination of Examiner’s identified additional elements integrates the acknowledged abstract idea exception into a practical application in some other meaningful way under the authority cited by Appellant for doing so: (1) MPEP 2106(e); (2) Diamond v. Diehr; or (3) BASCOM.  The Board should find they do not.
The Claims do not contain meaningful limitations under MPEP § 2106.05(e) (“Other Meaningful Limitations”).

The Claims generally link the judicial exception (sales activities) to the particular field of use of loan syndication because generic and exemplary computer technology is employed for its basic functions to receive, store, and transmit data under 2019 PEG Step 2A, Prong Two.

Authority
A claim adds meaningful limitations if the recited additional limitations are beyond generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP § 2106(e) (citing e.g., Diamond v. Diehr). However, generally linking the use of the judicial exception to a particular technological environment or field of use that merely employs generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment,” is not meaningful. MPEP § 2106.05(h) (citing e.g., Parker v. Flook). “The analysis of whether the claim includes other meaningful limitations may be relevant for [ ] eligibility analysis [under] Step 2A Prong Two.” MPEP § 2106.05(e).


Argument
At Step 2A, Prong Two, Examiner identified the additional elements, which were limited to the computer components themselves. This is not disputed. 
Examiner further determined the additional elements do not “integrate the abstract idea exception into a practical application because the additional elements: 1) are mere instructions to apply the abstract idea exception,” citing MPEP § 2106.05(f); 2) further limits the abstract idea exception; and/or 3) [are] well-understood, routine, and conventional activity,” citing MPEP 2106.05(g). Final Act. 9–11. Examiner evaluated the additional elements in view of the Specification and determined they were not described in detail, exemplary, and thus individually generic, with Appellant taking the position that such hardware is so well known to those of ordinary skill in the art that no explanation is needed under 35 U.S.C. § 112(a). Final Act. 9, 12. The additional elements were recited at a high level of generality in the claims and recited as invoking computers or other machinery in their ordinary capacity to receive, store, or transmit data, MPEP § 2106.05(f)(2) (Limitations A, B, D, E, F, I, and J) or merely performed the steps of the abstract idea itself, which simply adds a generic computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recited the effect of the judicial exception. MPEP 2106.05(f)(3) (Limitations C, G, H). Final Act. 9–10. Alternatively, Examiner found Limitations G and H insignificant extra-solution activity under MPEP 2106.05(g).
The Claims do not provide an inventive concept under 2019 PEG Step 2B because Limitations G and H are well‐understood, routine, conventional functions when claimed in a merely generic manner (as it is here).

Authority
“The analysis of whether the claim includes other meaningful limitations may be relevant for [ ] eligibility analysis [under] … [2019 PEG] Step 2B.” MPEP § 2106.05(e). “The phrase "meaningful limitations" has been used by the courts … to describe additional elements that provide an inventive concept to the claim as a whole.” MPEP § 2106.05(e). Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application provide[s] an inventive concept. MPEP 2106.05(I)(A) (citing BASCOM). However, “a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry” or “[a]dding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea” does not provide an inventive concept. MPEP § 2106.05(I)(A) (citing Alice). 
Argument
At Step 2B, Examiner determined that Claim 20 fails Step 2B because the additional limitations were not integrated into a practical application in Step 2A, Prong Two. Final Act. 11. Alternatively, Examiner re-evaluated Limitations G and H at Step 2B, and found said limitations “well-understood, routine, conventional activity” as supported under Berkheimer, Options 1 and 2” citing MPEP 2106.05(d)I, II. Final Act. 12.
The Claims do not provide an inventive concept under 2019 PEG Step 2B because a practical application is not found in the ordered combination of elements.

Authority
Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. MPEP § 2106.05(e) (citing Diehr and BASCOM).
Argument
Examiner found a practical application was not found in the ordered combination of additional elements because (1) the claims are directed to an abstract idea exception; (2) each additional element is individually generic and exemplary that represents a currently available generic computer technology, used in the way in which it is commonly used; and (3) Appellant’s own Specification discloses the ordered combination of the additional elements and method steps is not inventive. Final Act. 12–3.
Dependent Claims do not provide an inventive concept under 2019 PEG Step 2B because they do not contain additional elements that integrate the abstract idea exception into a practical application.

Authority
“The evaluation of whether the claimed invention qualifies as patent-eligible subject matter should be made on a claim-by-claim basis, because claims do not automatically rise or fall with similar claims in an application.” MPEP § 2106.07. 
Argument
Examiner evaluated all dependent claims and found they recite the same abstract idea as Rep. Claim 20.  Final Act. 13. Next, Examiner found the dependent claims all recite “wherein” clauses that further limit the abstract idea exception recited by independent claims. Id. Accordingly, Examiner concluded dependent claims “(1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.” Id.
Argument 2: Appellant argues the claims are eligible under § 101 citing BASCOM because “when claim elements are properly considered together, a beneficial inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements … [when] a claim recit[es] only generic computer, network, and Internet components.” Appeal Br. 13. Specifically, Appellant argues “the present application is similar to a realtor selling a house but instead of what conventionally happens where the realtor is done after the sale of the property, here the realtor would track maintenance expense and other costs and provide feedback to better inform the market for houses.” Id. The Board should find Appellant’s argument unpersuasive.
First, Appellant’s argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out: (1) the nexus between the cited case, BASCOM, and the claimed invention; and (2) how the language of the claims support Appellant’s assertion.
Second, on the merits, BASCOM is distinguishable. In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing the claimed system for filtering content retrieved from an Internet computer network. BASCOM, 827 F.3d at 1352. In that case, the Federal Circuit found that "the limitations of the claims, taken individually, recite generic computer, network and Internet components, none of which is inventive by itself.” Id. at 1349. Instead, the Federal Circuit found the inventive concept was the "installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user." Id. at 1350. This design permitted the filtering tool to have "both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server." Id. This was not conventional or generic, and the claims did not preempt all ways of filtering content on the Internet. Id. Instead, the patent claimed and explained how a particular arrangement of elements was "a technical improvement over prior art ways of filtering such content." Id. “By taking a prior art filter solution (one-size-fits-all filter at the ISP server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention represents a "software-based invention[ ] that improve[s] the performance of the computer system itself.” Id. at 1351. Thus, the court distinguished ineligible "abstract-idea-based solutions[s] implemented with generic technical components in a conventional way" from the eligible “technology-based solutions that improve[s] the performance of the computer system itself.” Id. (citations omitted).
Here, Examiner explained that there is no mention of how any computer or technology is improved or how the steps differ from the routine and conventional sequence like those in BASCOM. Final Act. 4. “Thus, unlike BASCOM where the ordered combination of additional elements was inventive to improve the computer itself, here, the arrangement of additional elements, whether individually or in combination, is not a technical improvement of prior art ways. The computer is used as a tool.” Final Act. 5. Thus, BASCOM is distinguishable. 
Argument 3: Appellant supplemented their argument in their Appeal Brief that the independent claims improve computer technology by “provid[ing] an improved process that tracks various metrics of the lending institutions and their loans; provides users and lenders access to the database to perform due diligence on the continuously tracked lenders and their loans, receives, based on the due diligence, a selection by the user of a loan(s), and provides feedback to users and tracked lending institutions, to allow the tracked lending institutions to set sales terms for subsequent loan sales based in part on the continuously tracked metrics This allows a user to determine if the user wishes to purchase all of or a portion of a loan or a pool of loans which provides for improved information, transparency and ultimately greater liquidity in the market for loans.” Appeal Br. 13. Examiner respectfully disagrees. Appellant’s own admission describes the improvement not in computer technology but rather in improved information, transparency and ultimately greater liquidity in the market for loans. The claims are not focused on an improvement in technology or technical field but on certain independently abstract ideas that use computers as tools. MPEP § 2106.05(a).
Argument 4: Similarly, Appellant supplemented their argument in their Appeal Brief that “the claims recite the unconventional steps that improve the use of the computer.” Appeal. Br. 14. Specifically, Appellant argues the unconventional steps are “reporting of loan details (i.e., feedback loop) which ‘detects’ (as in Finjan) or enables new loans sales that could not be done without the invention” and “constantly update[ing] and track[ing]” “metrics of various loans for particular entities” that “was not capable of being [previously] calculated.” Id.  Appellant explains that “[t]his is proper per Finjan because a "process is innovative because it allows a malware detection program to detect new viruses, previously unknown files that contain suspicious operations, rather than identifying only known viruses." Id. 
First, Appellant’s argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out: (1) the nexus between the cited case, Finjan, and the claimed invention; and (2) how the language of the claims support Appellant’s assertion.
Second. Appellant relies on features that are not claimed such as a “feedback loop”; “enable[ing] new loan sales; and the inability to calculate loan metrics. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third, to the extent Appellant’s argument conflates the § 101 analysis with a novelty or non-obviousness determination, this argument fails as a matter of law. MPEP § 2106.05 (I) (“the search for an inventive concept should not be confused with a novelty or non-obviousness determination”).
Fourth, on the merits, Appellant’s reliance on Finjan is inapposite. In Finjan, the Court held claims directed to a behavior-based virus scanning method patent eligible because they “employ[ ] a new kind of file that enables a computer security system to do things it could not do before,” including “accumulat[ing] and utiliz[ing] newly available, behavior-based information about potential threats.” Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305  (Fed. Cir. 2018). The claimed behavior-based scans, in contrast to prior art systems which searched for matching code and identified only known viruses, “employs a new kind of file that enables a computer security system to do things it could not do before” (i.e., detect new viruses and previously unknown files that contain suspicious operations). Id. Thus, the Federal Circuit held the claims “directed to a non-abstract improvement in [computer] functionality, rather than the abstract idea of computer security writ large.” Id. Unlike Finjan which “employs a new kind of file that enables a computer security system to do things it could not do before,” here, the pending claims employ well understood routine and conventional computer hardware, performing well known functions of said hardware as discussed infra.
Argument 5: Appellant argues “the combination of steps in claim 1 do not represent merely gathering data … but address unique problems associated with constantly changing loan information due to payments (whether on time, early, late, etc.) (e.g., the unusually high volume of transactions and high number of calculations that has to be quickly performed make this process unusually difficult prior to the present application, as well as the unavailability of the loan information and the difficulty of getting real time data).” Appeal Br. 14. Examiner respectfully disagrees. Examiner explained that the ordered combination of steps is not inventive. Final Act. 12–3. Limitations G and H amount to mere data gathering.  Final Act. 12.
It should be noted that the Examiner is not bound by a determination of § 101 eligibility contained in a prior office action not before the Board.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES H MILLER/Examiner, Art Unit 3694                                                                                                                                                                                                        
Conferees:
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
    

    
        1 Claims 1–8 and 20–25 are objected to due to informalities, which are not “determinative of the rejection” on appeal. See MPEP § 1201. “Examiner’s claim objections … are reviewable by petition under 37 C.F.R.§ 1.181 and are thus not within the jurisdiction of the Board.” Ex Parte Frye, No. 2009-006013, *16–7, (B.P.A.I. 2010) (precedential).